IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: PEDRO REYES-BURGADO,               : No. 112 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA,                             :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.